                        Casefor2:19-mj-01147
AO 106 (Rev. 04/ 10) Application                        Document
                                 a Search Warrant (requesting AUSA Kevin1Jayne)
                                                                            Filed   07/03/19 Page 1 of 10


                                      UNITED STATES DISTRICT C OURT
                                                                     for the
                                                       Eastern District of Pennsylvania

                In the Matter of the Search of                          )
         (Briefly describe the property to be searched                  )
          or identify the person by name and address)                               Case No.
                                                                        )
          SILVER DODGE JOURNEY BEARING VIN:                             )
                  5NIAL0MM8DC344264                                     )
                                                                        )

                                            APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):
   See Attachment A.

located in the              Eastern               District of            Pennsylvania            , there is now concealed (identify the
                                                                ------------
person or describe the property to be seized) :

    See Attachment B.

          The basis for the search under Fed. R. Crim. P. 41 (c) is (check one or more):
                  ii" evidence of a crime;
                  ii' contraband, fruits of crime, or other items illegally possessed;
                  iJ property designed for use, intended for use, or used in committing a crime;
                  0 a person to be arrested or a person who is unlawfully restrained.

          The search is related to a violation of:
             Code Section                                                            Offense Description
            18 USC§ 922(a)(l);                         Dealing in firearms without a license; Felon in possession of a firearm; Possession
            18 USC § 922(g)(l );                       with intent to distribute cocaine base.
            21 USC §84l(a)(l).
          The application is based on these facts :

        See attached affidavit of Special Agent Alan Gilmore .

          .tJ    Continued on the attached sheet.
          0 Delayed notice of _ _ days (give exact ending date if more than 30 days: _ _ _ _ _ ) is requested
            under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.



                                                                                                Applicant's signature

                                                                                     ALAN GILMORE, SPECIAL AGENT, A TF
                                                                                                Printed name and title
                                                                                                                                     ·-
Sworn to before me and signed in my presence.


Date      1bb 1                                                                                   Judge 's signature

City and state: Philadelphia, Pennsylvania                                        HONORABLE MARILYN HEFFLEY, U.S.M.J.
                                                                                                Printed name and title
             Case 2:19-mj-01147 Document 1 Filed 07/03/19 Page 2 of 10



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 IN THE MATTER OF THE SEARCH OF
                                                      Magistrate No.
 SILVER DODGE JOURNEY BEARING
 VIN: 5NlAL0MM8DC344264

                             AFFIDAVIT IN SUPPORT OF
                      AN APPLICATION FOR A SEARCH WARRANT

        I, Alan B. Gilmore, being first duly sworn, hereby depose and state as follows:

                      INTRODUCTION AND AGENT BACKGROUND

        1.      I make this affidavit in support of an application under Rule 41 of the Federal

Rules of Criminal Procedure for a search warrant for the following: a silver Dodge Journey, PA

registration, VIN: 5N1AL0MM8DC344264 ("Subject Vehicle"), last in the possession ofEliegh

GRAY, and currently in the lawful custody of the Bureau of Alcohol, Tobacco, Firearms and

Explosives (ATF) in secured parking lot at 200 Chestnut Street in Philadelphia, Pennsylvania.

        2.      I am a Special Agent with the United States Department of Justice, Bureau of

Alcohol, Tobacco, Firearms and Explosives (ATF) and have been so employed since January

2017. Prior to joining ATF, I was employed as a Detective and Police Officer with the

Philadelphia Police Department for approximately five years. I am currently assigned to a

specialized enforcement group, the A TF Firearms Trafficking Group, whose primary mission is

to investigate those individuals and groups that are engaged in the commission of diverting

firearms to the illegal firearms market. During my tenure as an A TF agent, I have conducted and

participated in investigations, which have resulted in the arrest and prosecution of individuals

who have committed violations of federal law, including firearms offenses and narcotics

trafficking.




                                                  1
            Case 2:19-mj-01147 Document 1 Filed 07/03/19 Page 3 of 10



       3.      The facts in this affidavit come from my personal observations, my training and

experience, and information obtained from other agents and witnesses. This affidavit is intended

to show merely that there is probable cause for the requested warrant and does not set forth all of

my knowledge about this matter.

       4.      Based on my training and experience and the facts set forth in this affidavit, I

submit that probable cause exists to search the property described in Attachment A for the items

described in Attachment B, all of which is evidence of the specified offenses described below.

                                      PROBABLE CAUSE

       5.      Since approximately October of 2018, I have been investigating a suspected

firearms trafficking scheme involving the illegal trafficking of firearms and narcotics in

Philadelphia, Pennsylvania. To summarize, between October 2018 and June 21, 2019 the

Government had numerous contacts with Defendant GRAY via text messages from (267)-370-

2277 (Target Number) a number associated with Defendant GRAY. These contacts resulted in

purchases of contraband by an ATF Task Force Officer (TFO) acting in an undercover capacity

and ultimately the arrest of GRAY by ATF and the seizure of the Device.

       6.      On December 4, 2018, an ATF Task Force Officer (TFO), acting in an undercover

capacity, purchased approximately 54.333 grams of crack cocaine from GRAY in Philadelphia,

Pennsylvania. A lab analysis confirmed that the substance purchased from GRAY was

approximately 54.333 grams of crack cocaine.

       7.      On December 13, 2018, the ATF TFO, acting in an undercover capacity,

purchased approximately 56.193 grams of crack cocaine from GRAY in Philadelphia,

Pennsylvania. A lab analysis confirmed that the substance purchased from GRAY was

approximately 56.193 grams of crack cocaine.


                                                 2
              Case 2:19-mj-01147 Document 1 Filed 07/03/19 Page 4 of 10



       8.        Between June 9, 2019, and June 20, 2019, GRAY and the ATF TFO exchanged

text messages from the Target Number regarding a firearm, a Glock model 22 .40 caliber pistol,

which GRAY had for sale. During these exchanges, the TFO and GRAY agreed upon a price of

$900 for the firearm, as well as a price of $2,400 for two ounces of crack cocaine to be delivered

on June 21 , 2019, in Philadelphia, Pennsylvania-for a total of $3 ,300. Later, GRA Yprovided a

$100 discount for the crack cocaine making the total for the two items $3 ,200.

       9.        On June 21 , 2019, GRAY met the TFO near 3720 Main Street, Philadelphia,

Pennsylvania. GRAY arrived in a silver Dodge Journey, Pennsylvania Registration KTK5530,

Vehicle Identification Number 5NlAL0MM8DC344264. After sitting in his silver Dodge for a

short time, GRAY got out and entered the TFO ' s vehicle.GRAY and the TFO spoke for some

time, including by discussing firearms generally. During the course of that conversation, GRAY

stated that, in effect, he "always carries" a firearm.

        10.      During this discussion, GRAY also told the TFO that he had the crack cocaine on

him for the sale, but someone else would be bringing the Glock pistol to the sale.

        11 .     GRAY provided the TFO with approximately 56.4 grams of crack cocaine, which

field testing later confirmed was crack cocaine.

        12.      During this meeting, GRAY was observed sending text messages to an unknown

person using what appeared to be a red Apple iPhone. GRAY then placed a phone call to another

unknown person whom he directed to "pull up" using what appeared to be a red Apple iPhone.

        13.      Shortly thereafter, another person ("Person 2") arrived near the TFO's vehicle in

an SUV. Person 2 went to the SUV' s trunk and retrieved a black bag. He then got inside of the

rear passenger seat of the TFO's vehicle.




                                                   3
             Case 2:19-mj-01147 Document 1 Filed 07/03/19 Page 5 of 10



       14.      Person 2 provided the TFO with a Glock model 22 .40 caliber semi-automatic

pistol bearing serial number: CDS783US.

       15.      The TFO provided GRAY with approximately $500 in pre-recorded buy money

towards the purchase of the firearm and for the two ounces of crack cocaine from GRAY.

       16.      The TFO then left his vehicle, stating that he would get the remaining $2,700

from the trunk of his vehicle (in order to provide it to GRAY).

       17.      Shortly thereafter, ATF Agents arrested GRAY. In GRA Y's possession was a

Red Apple iPhone as well as $500 in pre-recorded buy money provided to him by the ATF TFO

during the sale. A NIK G field test was conducted on the narcotics provided by GRAY to the

TFO yielded a positive result.

       18.      GRA Y's silver Dodge Journey, Pennsylvania Registration KTK5530, Vehicle

Identification Number 5N1AL0MM8DC344264, was secured and transported to ATF

headquarters in Philadelphia where it remains in a secured parking lot. A records check on the

tag displayed on the vehicle (KTK5530) returned "no data." A records check of the VIN number

revealed that the car is (or in the past was) owned by a holding company known to be associated

with A vis Car Rental.

       19.      On June 21 , 2019, a United States Magistrate Judge in this District, the Honorable

Elizabeth T. Hey, approved a criminal complaint upon a finding of probable cause charging

Eliegh Gray with being a felon in possession of a firearm under 18 U.S .C. § 922(g)(l) for his

conduct on June 21, 2019, and possession with the intent to deliver 28 grams or more of cocaine

base ("crack cocaine") under 21 U.S.C § 841 (a)(l), (b)(l)(b), for his conduct on December 4

and December 13, 2018. In addition to those crimes that probable cause was already established,

this affidavit also establishes probable cause that on June 21 , 2019, GRAY acted as an


                                                 4
              Case 2:19-mj-01147 Document 1 Filed 07/03/19 Page 6 of 10



unlicensed firearms dealer under 18 U.S.C. § 922(a)(l)(A), and on that same date GRAY

possessed with the intent to deliver 28 grams or more of crack cocaine under 21 U.S.C § 841

(a)(l), (b)(l)(b).

        20.     ATF records reveal GRAY is not licensed to deal, import or manufacture firearms

and thus is prohibited from doing so under 18 U.S.C. § 922(a)(l)(A).

        21.     Based on my training and experience and knowledge gained from conducting

firearms trafficking investigations, I know it is common for firearms traffickers who deal in large

amounts of firearms to keep gun boxes and occasionally the sales receipts inside. Typically, as in

this investigation, only the actual firearms are sold. The gun boxes, firearms sales receipts,

business cards, and other items are left behind, often in the trafficker's and straw purchases

residences or vehicles.


        22.     Based on my training and experience and knowledge gained from conducting

narcotics trafficking investigations, I know that it is common for narcotics traffickers to

communicate with their customers via cellular telephone, whether by phone call, text message, or

other means including, but not limited to, video-call apps such as Face Time. I know that it is

common for narcotics traffickers to communicate with customers before and after a sale, both to

complete the sale and initiate future business. I know that narcotics traffickers often complete

multiple narcotics transactions to different customers in a single day, often utilizing their vehicle.

As such, it is common for narcotics traffickers to utilize their vehicle to transport additional

narcotics, money, firearms, and other narcotics distribution devices including, but not limited to,

narcotics packaging and digital scales for weighting narcotics prior to sale. I also know that

narcotics traffickers will often keep records related to their trafficking activities in secure

locations, including their home and/or vehicle.

                                                   5
                Case 2:19-mj-01147 Document 1 Filed 07/03/19 Page 7 of 10



                                               CONCLUSION


          23.     For the foregoing reasons, I submit that probable cause exists to search the

   property described in Attachment A for the items described in Attachment B, all of which is

   evidence of the specified offenses.




                                             Ala~ore, Special Agent
                                             Bureau of Alcohol, Tobacco, Firearms and Explosives



   Sworn to and subs~~d
   before me this _,,J.,____
   dayof ~




.; United States Magistrate Judge




                                                   6
          Case 2:19-mj-01147 Document 1 Filed 07/03/19 Page 8 of 10



                                   ATTACHMENT A

                           Description of Property to be Searched

A silver Dodge Journey, Pennsylvania Registration KTK5530, bearing Vehicle Identification
Number 5N1AL0MM8DC344264, last in the possession ofEliegh GRAY on June 21, 2019, and
currently in the lawful custody of the Bureau of Alcohol, Tobacco, Firearms and Explosives
(ATF) in a secured parking lot at 200 Chestnut Street in Philadelphia, Pennsylvania.




                                             7
           Case 2:19-mj-01147 Document 1 Filed 07/03/19 Page 9 of 10



                                       ATTACHMENT B

                                Items to be searched for and seized

Any items or materials constituting evidence, fruits, proceeds, and/or instrumentalities of
violations of 18 U.S.C. § 922(a)(l)(A) (dealing firearms without a license), 18 U.S.C. §
922(g)(l) (possession of a firearm by a prohibited person), 21 U.S.C § 841 (a)(l), (b)(l)(B)
(possession with the intent to deliver cocaine base), including:

   1. Books, records, receipts, notes, ledgers and other papers relating to the acquisition,
      possession, concealment, transportation, or disposition of firearms or narcotics;

   2. Records reflecting customer names, contacts, addresses and/or telephone numbers
      relating to the acquisition, possession, concealment, transportation, or disposition of
      firearms or narcotics;

   3. Financial records, invoices, and/or receipts relating to the acquisition, possession,
      concealment, transportation, or disposition of firearms or narcotics;

   4. Periodicals, books, and/or literature relating to the value, type, acquisition, possession,
      concealment, transportation, or disposition of firearms or narcotics;

   5. Firearms, ammunition, firearm frames or receivers, silencers, firearms components, or
      firearms paraphernalia;

   6. Material related to Federal Firearms Licensees or other sources of the acquisition of a
      firearm, such as names, addresses, directions, internet printouts, inventories, online
      searches of firearms for sale, boxes, bags, or other items used to store or conceal firearms
      for transportation.

   7. Narcotics and narcotics paraphernalia including, narcotics packaging, scales, pipes,
      grinders, and other items utilized for the processing, packaging, distribution,
      concealment, and sale of narcotics;

   8. United States currency and/or other material constituting the proceeds of firearms or
      narcotics sales;

   9. Indicia of use and/or ownership of the vehicle;

    10. Trace evidence such as fingerprints, DNA evidence, fibers, etc.;

    11. Ledgers, receipts, credit cards, forms of identification, and indicia of ownership or
        occupancy;and




                                                 8
'   .             Case 2:19-mj-01147 Document 1 Filed 07/03/19 Page 10 of 10



           12. Cellular telephones, computers, iPads, digital media storage devices, Global Positioning
               Systems (GPS) or other navigation devices, or other computer-related items. 1




                Under the search and seizure warrant, the government only has the authority to seize
        these electronic items.
                                                        9
